


Exhibit 10.1
DOVER CORPORATION
2012 EQUITY AND CASH INCENTIVE PLAN
(Effective as of May 3, 2012)


A.
PURPOSE AND SCOPE OF THE PLAN

 
1.Purposes. The 2012 Equity and Cash Incentive Plan is intended to promote the
long-term success of Dover Corporation by providing salaried officers and other
key employees of Dover Corporation and its Affiliates, on whom major
responsibility for the present and future success of Dover Corporation rests,
with long-range and medium-range inducement to remain with the organization and
to encourage them to increase their efforts to make Dover Corporation
successful. The Plan is also intended to attract and retain individuals of
outstanding ability to serve as non-employee directors of Dover Corporation by
providing them the opportunity to acquire a proprietary interest, or to increase
their proprietary interest, in Dover Corporation.


2.Definitions.


“Affiliate” shall mean any Subsidiary or any corporation, trade or business
(including without limitation, a partnership or limited liability company) that
is directly or indirectly controlled (whether by ownership of stock, assets or
an equivalent ownership interest or voting interest) by the Corporation or one
of its Affiliates, and any other entity in which the Corporation or any of its
Affiliates has a material equity interest and that is designated as an Affiliate
by the Committee.
“Award” shall mean any award under this Plan of any Option, SSAR, Cash
Performance Award, Restricted Stock, Restricted Stock Unit, Performance Shares,
Deferred Stock Unit, or Directors' Shares.
“Award Agreement” shall mean, with respect to each Award, a written or
electronic agreement or communication between the Corporation and a Participant
setting forth the terms and conditions of the Award. An Award Agreement may be
required, as a condition of its effectiveness, to be executed by the
Participant, including by electronic signature or other electronic indication of
acceptance.
“Board” shall mean the Board of Directors of the Corporation as in office from
time to time.
“Cash Performance Award” shall mean an Award of the right to receive cash at the
end of a Performance Period subject to the achievement, or the level of
performance, of one or more Performance Targets within such Performance Period,
as provided in Paragraph 20.
“Cause” shall mean a Participant (a) engages in conduct that constitutes willful
misconduct, dishonesty, or gross negligence in the performance of his or her
duties and results in material detriment to the Corporation or an Affiliate;
(b) breaches his or her fiduciary duties to the Corporation or an Affiliate;
(c) willfully fails to carry out the lawful and ethical directions of the
person(s) to whom he or she reports, which failure is not promptly corrected
after notification; (d) engages in conduct that is demonstrably and materially
injurious to the Corporation or an Affiliate, or that materially harms the
reputation, good will, or business of the Corporation or an Affiliate;
(e) engages in conduct that is reported in the general or trade press or
otherwise achieves general notoriety and that is scandalous, immoral or illegal
and materially harms the reputation, good will, or business of the Corporation
or an Affiliate; (f) is convicted of, or enters a plea of guilty or nolo
contendere (or similar plea) to, a crime that constitutes a felony, or a crime
that constitutes a misdemeanor involving moral turpitude, dishonesty or fraud;
(g) is found liable in any Securities and Exchange Commission or other civil or
criminal securities law action, or any cease and desist order applicable to him
or her is entered (regardless of whether or not the Participant admits or denies
liability); (h) uses, without authorization, confidential or proprietary
information of the Corporation or an Affiliate or information which the
Corporation or Affiliate is obligated not to use or disclose, or discloses such
information without authorization and such disclosure results in material
detriment to the Corporation or an Affiliate; (i) breaches any written agreement
with the Corporation or an Affiliate not to disclose any information pertaining
to the Corporation or an Affiliate or their customers, suppliers and businesses
and such breach results in material detriment to the Corporation or an
Affiliate; (j) materially breaches any agreement relating to non-solicitation,
non-competition, or the ownership or protection of the intellectual property of
the Corporation or an Affiliate; or (k) breaches any of the Corporation's or an
Affiliate's policies applicable to him or her, whether currently in effect or
adopted after the Effective Date of the Plan, and such breach, in the
Committee's judgment, could result in material detriment to the Corporation or
an Affiliate.
“CEO” shall mean the Chief Executive Officer of the Corporation.
“Change of Control” shall mean Change of Control as defined in Paragraph 37.

1

--------------------------------------------------------------------------------




“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time. Any reference to any section of the Code shall also be deemed to include a
reference to any successor provisions thereto and the Treasury regulations and
any guidance promulgated thereunder.
“Committee” shall mean the Compensation Committee of the Board or other
committee of the Board duly appointed to administer the Plan and having such
powers as shall be specified by the Board. If no committee of the Board has been
appointed to administer the Plan, the members of the Board that meet the
qualifications below for membership on the Committee shall exercise all of the
powers of the Committee granted herein, and, in any event, such members of the
Board may in their discretion exercise any or all of such powers. All members of
the Committee administering the Plan shall comply in all respects with any
qualifications required by law, including specifically being a “non-employee
director” for purposes of the rules promulgated under the Exchange Act, and an
“outside director” for purposes of Section 162(m) of the Code, and satisfying
any other independence requirement under applicable exchange rules, law or
regulations.
“Common Stock” shall mean the common stock of the Corporation, par value $1.00
per share.
“Corporation” shall mean Dover Corporation, a Delaware corporation, or any
successor corporation.
“Covered Executive” shall mean any individual who is, or could be, a “covered
employee” of the Corporation for purposes of Section 162(m) of the Code, as
determined by the Committee.
“Deferred Stock Unit” shall mean a bookkeeping entry representing a right
granted to a Non-Employee Director pursuant to Paragraph 35 of the Plan to
receive a deferred payment of Directors' Shares to be issued and delivered at
the end of the deferral period elected by the Non-Employee Director.
“Directors' Shares” shall mean the shares of Common Stock issuable to each
eligible Non-Employee Director as provided in Paragraph 34.
“Disability” or “Disabled” shall mean the permanent and total Disability of the
Participant within the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i) of the
Code, except as otherwise determined by the Committee from time to time or as
provided in an Award Agreement. The determination of a Participant's Disability
shall be made by the Committee in its sole discretion.
“Dividend Equivalents” shall mean a credit to a bookkeeping account established
in the name of a Participant, made at the discretion of the Committee or as
otherwise provided by the Plan, representing the right of a Participant to
receive an amount equal to the cash dividends paid on one share of Common Stock
for each share of Common Stock represented by an Award held by such Participant.
Dividend Equivalents (i) may only be awarded in connection with an Award other
than an Option, SSAR or Cash Performance Award, (ii) shall be accumulated and
become payable only if, and to the extent, the Award vests, and (iii) shall be
paid at or after the vesting date of the Award.
“Early Retirement I” shall mean the termination of a Participant's employment
with the Corporation and its Affiliates if, at the time of such termination of
employment, (i) the Participant has at least ten (10) years of service with the
Corporation and its Affiliates (service with an Affiliate shall be credited only
for the period an Affiliate is owned by the Corporation), (ii) the sum of the
Participant's years of service plus his or her age on the date of such
termination equals at least sixty five (65), (iii) the Participant satisfies the
notice requirements set forth in the Plan, and (iv) the Participant complies
with the non-competition restrictions in Paragraph 43. In order to be eligible
for Early Retirement I or II, a Participant must give six (6) months advance
notice of retirement and must continue to be employed by the Corporation (or any
Affiliate provided such Affiliate continues to be owned by the Corporation
throughout the notice period) and perform his or her duties throughout such
notice period. Failure to satisfy the notice requirement will render the
Participant ineligible for Early Retirement I and II notwithstanding the
satisfaction by the Participant of all other applicable requirements. Dover's
CEO shall have the authority to reduce or waive the notice requirement.
“Early Retirement II” shall mean the termination of a Participant's employment
with the Corporation and its Affiliates if, at the time of such termination of
employment, (i) the Participant has at least fifteen (15) years of service with
the Corporation and its Affiliates (service with an Affiliate shall be credited
only for the period an Affiliate is owned by the Corporation), (ii) the sum of
the Participant's years of service plus his or her age on the date of such
termination equals at least seventy (70), (iii) the Participant satisfies the
notice requirements set forth in the Plan, and (iv) the Participant complies
with the non-competition restrictions in Paragraph 43. In order to be eligible
for Early Retirement II, a Participant must provide

2

--------------------------------------------------------------------------------




advance notice of such Early Retirement, continue to provide services, and
perform his or her duties throughout such notice period as set forth in the
definition of Early Retirement I above. Dover's CEO shall have the authority to
reduce or waive the notice requirement.
“Early Retirement III” shall mean (i) the termination of a Participant's
employment with the Corporation and its Affiliates due to the sale of stock or
assets of the business unit by which the Participant is employed, (ii) the
Participant is so employed in good standing by the business unit through the
date of such sale, and (iii) the Participant complies with the non-competition
restrictions in Paragraph 43.
“Effective Date” shall mean the Effective Date of the Plan as specified in
Paragraph 55.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Fair Market Value” with respect to any share of Common Stock as of any date of
reference, shall be determined in good faith by the Committee on the basis of
such considerations as the Committee deems appropriate from time to time,
including, but not limited to, such factors as the closing price for a share of
Common Stock on such day (or, if such day is not a trading day, on the next
trading day) on the principal United States exchange on which the Common Stock
then regularly trades, the average of the closing bid and asked prices for a
share of Common Stock on such exchange on the date of reference, or the average
of the high and low sales price of a share of Common Stock on such exchange on
the date of reference. In the case of an Award subject to Section 409A of the
Code, “Fair Market Value” shall be determined in accordance with Section 409A of
the Code.
“ISO” shall mean any Option intended to be, and designated as, an incentive
stock option within the meaning of Section 422 of the Code.
“Normal Retirement” shall mean (i) the termination of a Participant's employment
with the Corporation and its Affiliates if, at the time of such termination of
employment, the Participant has attained age sixty two (62), and (ii) the
Participant complies with the non-competition restrictions in Paragraph 43. In
the event that the stock or assets of a business unit of the Corporation or an
Affiliate that employs a Participant is sold, a Participant who has attained age
62 and remains employed by such business unit in good standing through the date
of such sale, shall be treated as having terminated employment with the
Corporation and its Affiliates in a Normal Retirement on the date of such sale,
provided that the Participant complies with the non-compete restrictions in
Paragraph 43.
“Non-Employee Director” shall mean a member of the Board who is not an employee
of the Corporation or an Affiliate.
“Non-Qualified Stock Option” shall mean any Option that is not an ISO.
“Option” shall mean a right granted to a Participant to purchase Common Stock
pursuant to Paragraph 6. An Option may be either an ISO or a Non-Qualified Stock
Option.
“Participant” shall mean any employee of the Corporation or an Affiliate who is
a salaried officer or other key employee, including salaried officers who are
also members of the Board, and a Non-Employee Director.
“Performance Criteria” shall mean the business criteria listed on Exhibit A
hereto on which Performance Targets shall be established.
“Performance Period” shall mean the period established by the Committee for
measuring whether and to what extent any Performance Targets established in
connection with an Award have been met. With respect to a Cash Performance Award
and a Performance Share Award, a Performance Period shall be not less than three
(3) full fiscal years of the Corporation, including the year in which an Award
is made and may be shorter in the case of other Awards but not less than one
full fiscal year.
“Performance Targets” shall mean the performance targets established by the
Committee in connection with any Award based on one or more of the Performance
Criteria that must be met in order for payment to be made with respect to such
Award.

3

--------------------------------------------------------------------------------




“Performance Share” shall mean a bookkeeping entry representing a right granted
to a Participant pursuant to an Award made under Paragraph 24 of the Plan to
receive shares of Common Stock to be issued and delivered at the end of a
Performance Period, subject to the achievement, or the level of performance, of
one or more Performance Targets within such period.
“Plan” shall mean the Dover Corporation 2012 Equity and Cash Incentive Plan, as
set forth herein, and as amended from time to time.
“Predecessor Plans” shall mean the Dover Corporation 2005 Equity and Cash
Incentive Plan and the Dover Corporation 1996 Non-Employee Directors' Stock
Compensation Plan.
“Restricted Period” shall mean the period of time during which the Restricted
Stock or Restricted Stock Units are subject to Restrictions pursuant to
Paragraph 14.
“Restricted Stock” shall mean shares of Common Stock that are subject to an
Award to a Participant under Paragraph 13 and may be subject to certain
Restrictions or risks of forfeiture specified in the Award.
“Restricted Stock Unit” shall mean a bookkeeping entry representing a right
granted to a Participant pursuant to an Award made under Paragraph 13 of the
Plan to receive shares of Common Stock to be issued and delivered at the end of
a specified period subject to any Restrictions or risks of forfeiture specified
in the Award.
“Restrictions” shall mean the restrictions to which Restricted Stock or
Restricted Stock Units are subject under the provisions of Paragraph 14,
including any Performance Targets established by the Committee.
“Section 16 Person” shall mean those officers, directors, or other persons
subject to Section 16 of the Exchange Act.
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.
“SSAR” shall mean the right granted to a Participant under Paragraph 6 to be
paid an amount measured by the appreciation in the Fair Market Value of Common
Stock from the date of grant to the date of surrender of the Award, with payment
to be made solely in shares of Common Stock as specified in the Award Agreement
or as determined by the Committee.
“Subsidiary” shall mean any present or future corporation that is or would be a
“subsidiary corporation” with respect to the Corporation as defined in
Section 424 of the Code.
3.Successor Plan. No further Awards may be made under the Predecessor Plans
after the Effective Date. Awards issued and outstanding under the Predecessor
Plans as of the Effective Date shall continue to be administered pursuant to the
provisions of the Predecessor Plans.


4.Administration.


(a)Administration by Committee. The Plan shall be administered and interpreted
by the Committee.


(b)Powers. The Committee will have sole and complete authority and discretion to
administer all aspects of the Plan, including but not limited to: (i) selecting
the Participants to whom Awards may be granted under the Plan and the time or
times at which such Awards shall be made; (ii) granting Awards;
(iii) determining the type and number of shares of Common Stock to which an
Award may relate and the amount of cash to be subject to Cash Performance
Awards; (iv) determining the terms and conditions pursuant to which Awards will
be made (which need not be identical), including, without limitation, the
exercise or base price of an Option or SSAR Award, Performance Targets,
Performance Periods, forfeiture restrictions, exercisability conditions, and all
other matters to be determined in connection with an Award; (iv) determining
whether and to what extent Performance Targets or other objectives or conditions
applicable to Awards have been met; (vi) prescribing the form of Award
Agreements, which need not be identical; (vii) determining whether and under
what circumstances and in what form an Award may be settled; (viii) determining
whether an Award is intended to satisfy Section 162(m) of the Code; and
(ix) making all other decisions and determinations as may be required or
appropriate under the terms of the Plan or an Award Agreement as the Committee
may deem necessary or advisable for the administration of the Plan.

4

--------------------------------------------------------------------------------






(c)Authority. The Committee shall have the discretionary authority to adopt,
alter, repeal and interpret and construe such administrative rules, guidelines
and practices governing this Plan, Awards and the Award Agreements, and perform
all acts, including the delegation of its administrative responsibilities, as it
shall, from time to time, deem advisable; to construe and interpret the terms
and provisions of this Plan and any Award issued under this Plan and any Award
Agreements relating thereto; to resolve any doubtful or disputed terms; and to
otherwise supervise the administration of this Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in this Plan or
in any Award Agreement relating thereto in the manner and to the extent it shall
deem necessary to effectuate the purposes and intent of this Plan. The Committee
may adopt sub-plans or supplements to, or alternative versions of, the Plan,
Awards, or Award Agreements, or alternative forms of payment or settlement, as
the Committee deems necessary or desirable to comply with the laws of, or to
accommodate the laws, regulations, tax or accounting effectiveness, accounting
principles, foreign exchange rules, or customs of, foreign jurisdictions whose
citizens or residents may be granted Awards. The Committee may impose any
limitations and restrictions that it deems necessary to comply with the laws of
such foreign jurisdictions and modify the terms and conditions of any Award
granted to Participants outside the Untied States.


(d)Effect of Actions. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Corporation, the Board or the
Committee (or any of its members) arising out of or in connection with this Plan
shall be within the absolute discretion of all and each of them, as the case may
be, and shall be final, binding and conclusive on the Corporation and all
employees and Participants and their respective heirs, executors,
administrators, successors and assigns and any persons claiming rights under
this Plan or an Award. A Participant or other person claiming rights under this
Plan may contest a decision or action by the Committee with respect to an Award
or such other person only on the ground that such decision or action was
arbitrary, capricious, or unlawful, and any review of such decision or action by
the Board or otherwise shall be limited to determining whether the Committee's
decision or action was arbitrary, capricious or unlawful.


(e)Legal Counsel. The Corporation, the Board or the Committee may consult with
legal counsel, who may be counsel for the Corporation or other counsel, with
respect to its obligations or duties hereunder, or with respect to any action or
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted by it in good faith pursuant to the advice of such
counsel.


(f)Delegation to CEO and President. The Committee may delegate all or a portion
of its authority, power and functions (other than the power to grant awards to
Section 16 Persons or Covered Executives) to the CEO to the extent permitted
under Delaware corporate law. To the extent and within the guidelines
established by the Committee, the CEO shall have the authority to exercise all
of the authority and powers granted to the Committee under this Paragraph 4,
including the authority to grant Awards, without the further approval of the
Committee. The CEO may delegate all or a portion of the authority delegated to
him or her hereunder to the President of the Corporation to the extent permitted
under Delaware law.


(g)Indemnification. The Committee, its members, the CEO, and any employee of the
Corporation or an Affiliate to whom authority or administrative responsibilities
has been delegated shall not be liable for any action or determination made in
good faith with respect to this Plan. To the maximum extent permitted by
applicable law, no officer of the Corporation or Affiliate or member or former
member of the Committee shall be liable for any action or determination made in
good faith with respect to this Plan or any Award granted under it. To the
maximum extent permitted by applicable law or the Certificate of Incorporation
or By-Laws of the Corporation (or if applicable, of an Affiliate), each officer
and Committee member or former officer or member of the Committee shall be
indemnified and held harmless by the Corporation (or if applicable, an
Affiliate) against any cost or expense (including reasonable fees of counsel
reasonably acceptable to the Corporation) or liability (including any sum paid
in settlement of a claim with the approval of the Corporation), and shall be
advanced amounts necessary to pay the foregoing at the earliest time and to the
fullest extent permitted, arising out of any act or omission to act in
connection with this Plan, except to the extent arising out of such Committee
member's, officer's, or former member's or former officer's own fraud or bad
faith. Such indemnification shall be in addition to any rights of
indemnification the officers, directors or Committee members or former officers,
directors or Committee members may have under applicable law or under the
Certificate of Incorporation or By-Laws of the Corporation or any Affiliate.


5.Shares.


(a)Shares Available for Grant. An aggregate maximum of 17,000,000 shares of
Common Stock will be reserved for issuance upon exercise of Options to purchase
Common Stock granted under the Plan, the exercise of SSARs granted under the
Plan, and for Awards of Restricted Stock, Restricted Stock Units, Performance
Shares, Directors' Shares, and Deferred Stock Units. This maximum share reserve
is subject to appropriate adjustment resulting from future stock splits, stock
dividends, recapitalizations, reorganizations, and other similar changes to be
computed in the same manner as that provided for in Paragraph 5(b) below. The
number of shares of Common Stock available for issuance under the Plan shall be
reduced (i) by

5

--------------------------------------------------------------------------------




one share for each share of Common Stock issued pursuant to Options or SSARs,
and (ii) by three (3) shares for each share of Common Stock issued pursuant to
Restricted Stock, Restricted Stock Unit, Performance Share, Directors' Shares,
and Deferred Stock Unit Awards. If any Option or SSAR granted under the Plan
expires, terminates, or is canceled for any reason without having been exercised
in full, or if any Award of Restricted Stock, Restricted Stock Unit, Performance
Shares, Directors' Shares, or Deferred Stock Unit is forfeited or canceled for
any reason, the number of shares underlying such unexercised Option or SSAR and
the number of forfeited or canceled shares under such other Awards will again be
available under the Plan in an amount corresponding to the reduction in such
share reserve previously made in accordance with the rules described above in
this Paragraph 5(a). However, the total original number of shares subject to any
Option, SSAR, Award of Restricted Stock, Restricted Stock Unit, Performance
Shares, Directors' Shares, or Deferred Stock Unit granted under the Plan that is
exercised, vests or held until payout shall continue to be counted against the
aggregate maximum number of shares reserved for issuance under the Plan in an
amount corresponding to the reduction in such share reserve as set forth above,
even if such grant is settled in whole or in part other than by the delivery of
Common Stock to a Participant (including, without limitation, any net share
exercise, tender of shares to the Corporation to pay the exercise price,
attestation to the ownership of shares owned by the Participant, or withholding
of any shares to satisfy tax withholding obligations). The shares of Common
Stock available under this Plan may be either authorized and unissued Common
Stock or Common Stock held in or acquired for the treasury of the Corporation.


(b)Effect of Stock Dividends, Merger, Recapitalization or Reorganization or
Similar Events. In the event of any change in the Common Stock through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares or similar change
in the capital structure of the Corporation, if all or substantially all the
assets of the Corporation are transferred to any other corporation in a
reorganization, or in the event of payment of a dividend or distribution to the
stockholders of the Corporation in a form other than Common Stock (excepting
normal cash dividends) that has a material effect on the Fair Market Value of
shares of Common Stock, appropriate adjustments shall be made by the Committee
in the number and class of shares subject to the Plan, in the ISO Share Limit
set forth in Paragraph 6(e), the Award limits set forth in Paragraph 5(c), the
number of shares subject to any outstanding Awards, and in the exercise or base
price per share under any outstanding Option or SSAR. The adjustments to be made
pursuant to this Paragraph 5(b) shall meet the requirements of Section 409A of
the Code and the regulations thereunder.


(c)Section 162(m) Award Limitation. The maximum number of shares of Common Stock
subject to any Award intended to comply with Section 162(m) of the Code that may
be granted under this Plan during any fiscal year of the Corporation to any
Participant shall be 2,000,000 Options or SSARs, 500,000 shares of Restricted
Stock, and 500,000 Restricted Stock Units. No employee shall be granted any
Performance Share Award intended to comply with Section 162(m) of the Code that
could result in the Participant receiving more than 500,000 shares of Common
Stock for any Performance Period. No employee shall be granted a Cash
Performance Award intended to comply with Section 162(m) of the Code that could
result in a Participant receiving a payment of more than $10,000,000 for any
Performance Period. The share limits in this Paragraph 5(c) shall be subject to
adjustment pursuant to Paragraph 5(b).


B.
OPTION AND SSAR GRANTS



6.Stock Options and SSARs. Options to purchase shares of Common Stock may be
granted under the terms of the Plan and shall be designated as either
Non-Qualified Stock Options or ISOs. SSARs may also be granted under the terms
of the Plan. SSARs shall be granted separately from Options and the exercise of
an SSAR shall not be linked in any way to the exercise of an Option and shall
not affect any Option Award then outstanding. Option grants and SSARs shall
contain such terms and conditions as the Committee may from time to time
determine, subject to the following limitations:


(a)Exercise Price. The price at which shares of Common Stock may be purchased
upon exercise of an Option shall be fixed by the Committee and may be equal to
or more than (but not less than) the Fair Market Value of a share of the Common
Stock as of the date the Option is granted.


(b)Base Price. The base price of an SSAR shall be fixed by the Committee and may
be equal to or more than (but not less than) the Fair Market Value of a share of
the Common Stock as of the date the SSAR is granted.


(c)Term. The term of each Option or SSAR will be for such period as the
Committee shall determine as set forth in the Option or SSAR Award Agreement,
but in no event shall the term of an Option or SSAR be greater than ten
(10) years from the date of grant.

6

--------------------------------------------------------------------------------






(d)Rights of Participant. A recipient of an Option or SSAR Award shall have no
rights as a shareholder with respect to any shares issuable or transferable upon
exercise thereof until the date of issuance of such shares. Except as
specifically set forth in Paragraph 5(b) above, no adjustment shall be made for
dividends or other distributions of cash or other property on or with respect to
shares of Common Stock covered by Options or SSARs paid or payable to
Participants of record prior to such issuance.


(e)ISO Limits. The aggregate Fair Market Value (determined on the date of grant)
of Common Stock with respect to which a Participant is granted ISOs (including
ISOs granted under the Predecessor Plan) which first become exercisable during
any given calendar year shall not exceed $100,000. In no event shall more than
1,000,000 shares of Common Stock be available for issuance pursuant to the
exercise of ISOs granted under the Plan.


7.Exercise. An Option or SSAR Award granted under the Plan shall be exercisable
during the term of the Option or SSAR subject to such terms and conditions as
the Committee shall determine and are specified in the Award Agreement, not
inconsistent with the terms of the Plan. Except as otherwise provided herein, no
Option or SSAR may be exercised prior to the third anniversary of the date of
grant. The Committee may adopt alternative vesting and exercise rules to comply
with the provisions of foreign laws and for other reasons as it may determine in
its discretion. In addition, the Committee may condition the exercise of an
Option or SSAR upon the attainment by the Corporation or any Affiliate, business
unit or division or by the Participant of any Performance Targets set by the
Committee.


(a)Option. To exercise an Option, the Participant must give written notice to
the Corporation of the number of shares to be purchased accompanied by payment
of the full purchase price of such shares as set forth in Paragraph 8 pursuant
to such electronic or other procedures as may be specified by the Corporation or
its plan administrator from time to time. The date when the Corporation has
actually received both such notice and payment shall be deemed the date of
exercise of the Option with respect to the shares being purchased and the shares
shall be issued as soon as practicable thereafter.


(b)SSAR. To exercise an SSAR, the SSAR Participant must give written notice to
the Corporation of the number of SSARs being exercised as provided in the SSAR
Award Agreement pursuant to such electronic or other procedures as may be
specified by the Corporation or its plan administrator from time to time. No
payment shall be required to exercise an SSAR. The date of actual receipt by the
Corporation of such notice shall be deemed to be the date of exercise of the
SSAR and the shares issued in settlement of such exercise therefor shall be
issued as soon as practicable thereafter. Upon the exercise of an SSAR, the SSAR
Participant shall be entitled to receive from the Corporation for each SSAR
being exercised that number of whole shares of Common Stock having a Fair Market
Value on the date of exercise of the SSAR equal in value to the excess of
(A) the Fair Market Value of a share of Common Stock on the exercise date over
(B) the sum of (i) the base price of the SSAR being exercised, plus (ii) unless
the Participant elects to pay such tax in cash, any amount of tax that must be
withheld in connection with such exercise. Fractional shares of Common Stock
shall be disregarded upon exercise of an SSAR unless otherwise determined by the
Committee. The Committee may provide for SSARs to be settled in cash to the
extent the Committee determines to be advisable or appropriate under foreign
laws or customs.


8.Payment of Exercise Price. Payment of the Option exercise price must be made
in full pursuant to any of the following procedures or such other electronic or
other procedures as may be specified by the Committee or its plan administrator
from time to time: (i) in cash, by check or cash equivalent, (ii) by delivery to
the Corporation of unencumbered shares of Common Stock owned by the Participant
having a Fair Market Value not less than the exercise price, (iii) by
attestation to the Corporation by the Participant of ownership of shares of
Common Stock having a Fair Market Value not less than the exercise price
accompanied by a request and authorization to the Corporation to deliver to the
Participant upon exercise only the number of whole shares by which the number of
shares covered by the Option being exercised exceeds the number of shares stated
in such attestation; (iv) by delivery to the Corporation by a broker of cash
equal to the exercise price of the Option upon an undertaking by the Participant
to cause the Corporation to deliver to the broker some or all of the shares
being acquired upon the exercise of the Option (a “Cashless Exercise”), (iv) by
a “net exercise” arrangement pursuant to which the Corporation will reduce the
number of shares of Common Stock issued upon exercise of the Option by the
largest whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price and the Participant shall deliver to the Corporation a
cash or other payment to the extent of any remaining balance of the aggregate
exercise price not satisfied by such reduction in the number of whole shares to
be issued; (v) by such other consideration as may be approved by the Committee
from time to time to the extent permitted by applicable law, or (vi) by any
combination of the foregoing. The Committee may at any time or from time to time
grant Options which permit only some of the foregoing forms of consideration to
be used in payment of the exercise price or which otherwise restrict the use of
one or more forms of consideration. Any shares transferred to the Corporation
will be added to the Corporation's treasury shares or canceled and become
authorized and unissued shares of Common Stock but such shares shall not
increase the shares reserved for issuance under the Plan in Paragraph 5(a)
above. The number of shares of Common Stock covered by, and available for
exercise under, a Participant's Options shall be reduced by

7

--------------------------------------------------------------------------------




(A) shares covered by an attestation used for netting in accordance with clause
(iii) above; (B) shares used to pay the exercise price pursuant to a “net
exercise” in accordance with clause (iv) above; (C) shares delivered to the
Participant as a result of any exercise, and (D) shares withheld to satisfy tax
withholding obligations.


9.Transfers. The Options and SSARs granted under the Plan may not be sold,
transferred, hypothecated, pledged, or otherwise disposed of by any Participant
except by will or by the laws of descent and distribution, or as otherwise
provided herein. The Option or SSARs of any person to acquire stock and all
rights thereunder shall terminate immediately if the Participant attempts to or
does sell, assign, transfer, pledge, hypothecate or otherwise dispose of the
Option or SSAR or any rights thereunder to any other person except as permitted
herein. Notwithstanding the foregoing, a Participant may transfer any
Non-Qualified Stock Option (but not ISOs or SSARs) granted under this Plan to
members of the Participant's immediate family (defined as a spouse, children
and/or grandchildren), or to one or more trusts for the benefit of such family
members if the instrument evidencing such Option expressly so provides and the
Participant does not receive any consideration for the transfer; provided that
any such transferred Option shall continue to be subject to the same terms and
conditions that were applicable to such Option immediately prior to its transfer
(except that such transferred Option shall not be further transferred by the
transferee during the transferee's lifetime).


10.Effect of Death, Disability or Retirement.


(a)Death, Disability, Normal Retirement. If a Participant dies or becomes
Disabled while employed by the Corporation, all Options or SSARs held by such
Participant shall become immediately exercisable and the Participant or such
Participant's estate or the legatees or distributees of such Participant's
estate or of the Options or SSARs, as the case may be, shall have the right, on
or before the earlier of the respective expiration date of an Option and SSAR or
sixty (60) months following the date of such death or Disability, to exercise
any or all Options or SSARs held by such Participant as of such date of death or
Disability. If a Participant's employment terminates as the result of a Normal
Retirement, the Participant shall have the right, on or before the earlier of
the expiration date of the Option or SSAR and sixty (60) months following the
date of such Normal Retirement, to purchase or acquire shares under any Options
or SSARs which at the date of his or her Normal Retirement are, or within sixty
(60) months following the date of Normal Retirement become, exercisable.


(b)Early Retirement. If a Participant's employment terminates as the result of
Early Retirement I, the Participant shall have the right, on or before the
earlier of the expiration date of the Option or SSAR or twenty-four (24) months
following the date of such Early Retirement I, to exercise, and acquire shares
under, any Option or SSAR which at the date of Early Retirement I are, or within
twenty-four (24) months following such termination become, exercisable. If a
Participant's employment terminates as the result of Early Retirement II, the
Participant shall have the right, on or before the earlier of the expiration
date of the Option or SSAR or thirty-six (36) months following the date of such
Early Retirement II, to exercise, and acquire shares under, any Option or SSAR
which at the date of Early Retirement II are, or within thirty-six (36) months
following such termination become, exercisable. If a Participant's employment
terminates as the result of Early Retirement III, the Participant shall have the
right, on or before the earlier of the expiration date of the Option or SSAR or
twelve (12) months following the date of such Early Retirement III, to exercise,
and acquire shares under, any Option or SSAR which at the date of Early
Retirement III are, or within twelve (12) months following such termination
become, exercisable. Notwithstanding the above, if a Participant eligible for
Early Retirement III would also qualify for Early Retirement I or II excluding
the notice requirement, the Participant shall be entitled to the benefits of
Early Retirement I or II, as appropriate.


11.Voluntary or Involuntary Termination. If a Participant's employment with the
Corporation is voluntarily or involuntarily terminated for any reason, other
than for reasons or in circumstances specified in Paragraph 10 above or for
Cause, the Participant shall have the right at any time on or before the earlier
of the expiration date of the Option or SSAR or three (3) months following the
effective date of such termination of employment, to exercise, and acquire
shares under, any Options or SSARs which at such termination are exercisable.


12.Termination for Cause. If a Participant's employment with the Corporation is
terminated for Cause, the Option or SSAR shall be canceled and the Participant
shall have no further rights to exercise any such Option or SSAR and all of such
Participant's rights thereunder shall terminate as of the effective date of such
termination of employment.


C.
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 
13.Grant. Subject to the provisions and as part of the Plan, the Committee shall
have the discretion and authority to make Restricted Stock Awards and Restricted
Stock Unit Awards to Participants at such times, and in such amounts, as the
Committee may determine in its discretion. Subject to the provisions of the
Plan, grants of Restricted Stock and Restricted Stock Units shall contain such
terms and conditions as the Committee may determine at the time of Award.



8

--------------------------------------------------------------------------------




14.Restrictions; Restricted Period. At the time of each grant, the Committee may
adopt such time based vesting schedules, not less than one (1) year and not
longer than five (5) years from the date of the Award, and such other forfeiture
conditions and Restrictions, as it may deem appropriate with respect to Awards
of Restricted Stock and Restricted Stock Units, to apply during a Restricted
Period as may be specified by the Committee. The Committee may in its discretion
condition the vesting of Restricted Stock Awards and Restricted Stock Units upon
the attainment of Performance Targets established by the Committee. No more than
5% of the aggregate number of the shares reserved for issuance under the Plan
(as adjusted pursuant to Paragraph 5(b)) may be awarded as Restricted Stock
Awards or Restricted Stock Unit Awards having a vesting period more rapid than
annual pro rata vesting over a period of three (3) years.


15.Issuance of Shares.


(a)Restricted Stock. Shares in respect of Restricted Stock Awards shall be
registered in the name of the Participant and, in the discretion of the
Committee, held either in book entry form or in certificate form and deposited
with the Secretary of the Corporation. A Participant shall be required to have
delivered a stock power endorsed by the Participant in blank relating to the
Restricted Stock covered by an Award. Upon lapse of the applicable Restrictions,
as determined by the Committee, the Corporation shall deliver such shares of
Common Stock to the Participant in settlement of the Restricted Stock Award. To
the extent that the shares of Restricted Stock are forfeited, such shares
automatically shall be transferred back to the Corporation. The Corporation will
stamp any stock certificates delivered to the Participant with an appropriate
legend or notations if the shares are not registered under the Securities Act,
or are otherwise not free to be transferred by the Participant and will issue
appropriate stop-order instructions to the transfer agent for the Common Stock,
if and to the extent such stamping or instructions may then be required by the
Securities Act or by any rule or regulation of the Securities and Exchange
Commission issued pursuant to the Securities Act.


(b)Restricted Stock Units. Restricted Stock Units shall be credited as a
bookkeeping entry in the name of the Participant to an account maintained by the
Corporation. No shares of Common Stock will be issued to the Participant in
respect of Restricted Stock Units on the date of an Award. Shares of Common
Stock shall be issuable to the Participant only upon the lapse of such
Restrictions as determined by the Committee. Upon such lapse and determination,
the Corporation shall deliver such shares of Common Stock to the Participant in
settlement of the Restricted Stock Unit Award. To the extent that a Restricted
Stock Unit Award is forfeited, no shares of Common Stock shall be issued to a
Participant.


16.Dividend Equivalents and Voting Rights. Dividend Equivalents shall not be
paid on a Restricted Stock Award or Restricted Stock Unit Award during the
Restricted Period. In the discretion of the Committee, Dividend Equivalents may
be credited to a bookkeeping account for a Participant for distribution to
Participant on or after a Restricted Stock Award or Restricted Stock Unit Award
vests (such Dividend Equivalents shall be payable upon fixed dates or events in
accordance with the requirements of Section 409A of the Code). An employee who
receives an award of Restricted Stock shall not be entitled, during the
Restricted Period, to exercise voting rights with respect to such Restricted
Stock.


17.Nontransferability. Shares of Restricted Stock or Restricted Stock Units may
not be sold, assigned, transferred, pledged or otherwise encumbered and shall
not be subject to execution, attachment, garnishment or other similar legal
process, except as otherwise provided in the applicable Award Agreement. Upon
any attempt to sell, transfer, assign, pledge, or otherwise encumber or dispose
of the Restricted Stock or Restricted Stock Units contrary to the provisions of
the Award Agreement or the Plan, the Restricted Stock or Restricted Stock Unit
and any related Dividend Equivalents shall immediately be forfeited to the
Corporation.


18.Termination of Employment. In the case of a Participant's Disability, death,
termination of employment by the Corporation other than for Cause or special
circumstances, as determined by the Committee, any purely temporal restrictions
remaining with respect to Restricted Stock or Restricted Stock Unit Awards as of
the date of such Disability, death or such termination of employment other than
for Cause or special circumstances, shall lapse and, if any Performance Targets
are applicable, the Restricted Stock or Restricted Stock Unit Awards shall
continue to vest as if the Participant's employment had not terminated until the
prescribed time for determining attainment of Performance Targets has passed and
the appropriate determination of attainment of Performance Targets has been
made. If the Participant's employment with the Corporation is terminated as a
result of (a) Normal Retirement, or (b) an Early Retirement, subject to
compliance with the non-competition provisions of Paragraph 43 below in the case
of Normal Retirement and Early Retirement, then, in either such case, the
Restricted Stock and Restricted Stock Unit Awards shall continue to vest as if
the Participant's employment had not terminated until such time as the remaining
temporal restrictions lapse and, if any Performance Targets are applicable, the
prescribed time for determining attainment of Performance Targets has passed and
the appropriate determination of attainment of Performance Targets has been
made. If a Participant's employment with the Corporation is voluntarily or
involuntarily terminated for any other reason during the Restricted Period, the
Restricted Stock and Restricted Stock Unit Awards shall be forfeited on the date
of such termination of employment. Except as provided in Paragraphs 31-32,
payment of Restricted Stock and Restricted Stock

9

--------------------------------------------------------------------------------




Units that are subject to Performance Targets shall be subject to satisfaction
of applicable Performance Targets and certification by the Committee of the
attainment of such targets and the amount of the payment.


19.Cancellation. The Committee may at any time, with due consideration to the
effect on the Participant of Section 409A of the Code, require the cancellation
of any Award of Restricted Stock or Restricted Stock Units in consideration of a
cash payment or alternative Award under the Plan equal to the Fair Market Value
of the canceled Award of Restricted Stock or Restricted Stock Units.


D.
CASH PERFORMANCE AWARDS



20.Awards and Period of Contingency. The Committee may, concurrently with, or
independently of, the granting of another Award under the Plan, in its sole
discretion, grant to a Participant the opportunity to earn a Cash Performance
Award payment, conditional upon the satisfaction of objective pre-established
Performance Targets with respect to Performance Criteria as set forth in
Paragraphs 29-32 below during a specified Performance Period. The Performance
Period shall be not less than three (3) fiscal years of the Corporation,
including the year in which the Cash Performance Award is made. The Corporation
shall make a payment in respect of any Cash Performance Award only if the
Committee shall have certified that the applicable Performance Targets have been
satisfied for a Performance Period except as provided in Paragraphs 31-32. The
aggregate maximum cash payout for any business unit within the Corporation or an
Affiliate or the Corporation as a whole shall not exceed a fixed percentage of
the value created at the relevant business unit during the Performance Period,
determined using such criteria as may be specified by the Committee, such
percentages and dollar amounts to be determined by the Committee annually when
Performance Targets and Performance Criteria are established. Cash Performance
Awards shall be paid within two and one-half months following the year in which
the relevant Performance Period ends. Cash Performance Awards may not be
transferred by a Participant except by will or the laws of descent and
distribution.


21.Effect of Death, Disability, or Early Retirement.


(a)Death or Disability. If a Participant dies or becomes Disabled while employed
by the Corporation, then, the Participant (or the Participant's estate or the
legatees or distributees of the Participant's estate, as the case may be) shall
be entitled to receive on the payment date following the end of the Performance
Period, the cash payment that the Participant would have earned had the
Participant then been an employee of the Corporation, multiplied by a fraction,
the numerator of which is the number of months the Participant was employed by
the Corporation during the Performance Period and the denominator of which is
the number of months of the Performance Period (treating fractional months as
whole months in each case). Except as provided in Paragraphs 31-32, such payment
shall be subject to satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets.


(b)Early Retirement. If the Participant's employment terminates pursuant to
Early Retirement I or Early Retirement II, and, on the date of such Early
Retirement I or II, the Participant holds one or more outstanding Cash
Performance Awards, the Committee, or if the Committee delegates to the CEO such
authority, the CEO, shall determine in its sole discretion whether the
Participant is eligible to receive any payment and, if so, the amount thereof,
in which event such payment shall be made on the date or dates following the
date of the Participant's Early Retirement on which the Corporation pays Cash
Performance Awards for the Performance Period relating to any such outstanding
Cash Performance Award held by such Participant. Except as provided in
Paragraphs 31-32, any such payment to a Participant shall be subject to the
satisfaction of the applicable Performance Targets, certification by the
Committee of the satisfaction of such Performance Targets and determination of
the amount of the payment by the Committee, and may not exceed the amount that
the Participant would have been entitled to receive had the Participant been an
employee of the Corporation on such payment date. Except as provided in this
Paragraph 21(b) and Paragraph 23(b), if the Participant is the subject of Early
Retirement I or II, all Cash Performance Awards held by such Participant shall
be canceled and all of the Participant's awards thereunder shall terminate as of
the effective date of such Early Retirement. If the Participant in the Plan is
the subject of Early Retirement III, all Cash Performance Awards held by such
Participant shall be canceled and all of the Participant's rights thereunder
shall terminate as of the effective date of such Early Retirement III except as
provided in Paragraph 23(b). Notwithstanding the above, if a Participant
eligible for Early Retirement III would also qualify for Early Retirement I or
II excluding the notice requirement, the Participant shall be entitled to the
benefits of Early Retirement I or II, as appropriate.


22.Effect of Normal Retirement. If, before the date of payment, the
Participant's employment terminates pursuant to a Normal Retirement, the
Participant shall be entitled to receive on the regular payment date for the
Cash Performance Award the same amount of cash that the Participant would have
earned had such Participant been an employee of the Corporation as of such date,
subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment to the extent required by Paragraphs 31-32.



10

--------------------------------------------------------------------------------




23.Effect of Other Terminations of Employment.


(a)General Termination. If a Participant's employment with the Corporation is
terminated for any other reason, whether voluntary, involuntary, or for Cause
other than a termination described in Paragraphs 21-22 above or in Paragraph
23(b) below, then his or her outstanding Cash Performance Awards shall be
canceled and all of the Participant's rights under any such award shall
terminate as of the effective date of the termination of such employment.


(b)Pre-Payment Termination. If, after the end of a Performance Period and before
the date of payment of any final Cash Performance Award, a Participant's
employment is terminated, whether voluntarily or involuntarily for any reason
other than for Cause, the Participant shall be entitled to receive on the
payment date the cash payment that the Participant would have earned had the
Participant continued to be an employee of the Corporation as of the payment
date, subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment.


E.
PERFORMANCE SHARE AWARDS



24.Awards and Period of Contingency. The Committee may, concurrently with, or
independently of, the granting of another Award under the Plan, in its sole
discretion, grant to a Participant a Performance Share Award conditional upon
the satisfaction of objective pre-established Performance Targets with respect
to Performance Criteria as set forth in Paragraphs 29-32 below during a
Performance Period of not less than three (3) fiscal years of the Corporation,
including the year in which the conditional award is made. Any such grant may
set a specific number of Performance Shares that may be earned, or a range of
Performance Shares that may be earned, depending on the degree of achievement of
Performance Targets pre-established by the Committee. Performance Share Awards
shall be paid within two and one-half months following the year in which the
relevant Performance Period ends. Except as provided in Paragraphs 31-32, the
Corporation shall issue Common Stock in payment of Performance Share Awards only
if the Committee shall have certified that the applicable Performance Targets
have been satisfied at the end of a Performance Period. Prior to the issuance of
shares of Common Stock at the end of a Performance Period, a Performance Share
Award shall be credited as a bookkeeping entry in the name of the Participant in
an account maintained by the Corporation. No shares of Common Stock will be
issued to the Participant in respect of a Performance Share Award on the date of
an Award. A Participant shall not be the legal or beneficial owner of shares
subject to a Performance Share Award and shall not have any voting rights or
rights to distributions with respect to such shares prior to the issuance of
shares at the end of the Performance Period, provided that the Committee may
specify that the Participant is entitled to receive Dividend Equivalents. A
Participant may not transfer a Performance Share Award except by will or the
laws of descent and distribution. The Committee may, in its discretion, credit a
Participant with Dividend Equivalents with respect to a Performance Share Award.


25.Effect of Death, Disability, or Early Retirement.


(a)Death or Disability. If a Participant in the Plan holding a Performance Share
Award dies or becomes Disabled while employed by the Corporation, then the
Participant (or the Participant's estate or the legatees or distributes of the
Participant's estate, as the case may be) shall be entitled to receive on the
payment date at the end of the Performance Period, that number of shares of
Common Stock that the Participant would have earned had the Participant then
been an employee of the Corporation, multiplied by a fraction, the numerator of
which is the number of months the Participant was employed by the Corporation
during the Performance Period and the denominator of which is the number of
months of the Performance Period (treating fractional months as whole months in
each case). Except as provided in Paragraphs 31-32, such payment shall be
subject to satisfaction of the applicable Performance Targets and certification
by the Committee of the attainment of such Performance Targets and the amount of
payment.


(b)Early Retirement. If the Participant's employment terminates pursuant to
Early Retirement I or Early Retirement II and on the date of such Early
Retirement the Participant holds one or more outstanding Performance Share
Awards, the Committee, or if the Committee delegates to the CEO such authority,
the CEO, shall determine in its sole discretion whether the Participant shall
receive any payment and, if so, the amount thereof, in which event such payment
shall be made on the date or dates following the date of the Participant's Early
Retirement on which the Corporation pays Performance Share Awards for the
Performance Period relating to any such outstanding Performance Share Award held
by such Participant. Except as provided in Paragraphs 31-32, any such payment to
the Participant shall be subject to the satisfaction of the applicable
Performance Targets, and certification by the Committee of such satisfaction and
determination by the Committee of the amount of payment, and may not exceed the
number of shares that the Participant would have been entitled to receive had
the Participant been an employee of the Corporation on such payment date. Except
as provided in this Paragraph 25(b) and in Paragraph 27(b), if the Participant
is the subject of Early Retirement I or II, all Performance Share Awards held by
such Participant shall be canceled, and all of the Participant's Awards
thereunder shall terminate as of the effective date of such

11

--------------------------------------------------------------------------------




Early Retirement. If the Participant in the Plan is the subject of Early
Retirement III, all Performance Share Awards held by such Participant shall be
canceled and all of the Participant's rights thereunder shall terminate as of
the effective date of such Early Retirement III, except as provided in Paragraph
27(b). Notwithstanding the above, if a Participant eligible for Early Retirement
III would also qualify for Early Retirement I or II excluding the notice
requirement, the Participant shall be entitled to the benefits of Early
Retirement I or II, as appropriate.


26.Effect of Normal Retirement. If, before the date of payment of a Performance
Share Award, the Participant's employment terminates due to a Normal Retirement,
the Participant shall be entitled to receive on the payment date for the
Performance Period the same number of shares that the Participant would have
earned had such Participant then been an employee of the Corporation as of such
date, subject to the satisfaction of the applicable Performance Targets and
certification by the Committee of the attainment of such Performance Targets and
the amount of the payment to the extent required by Paragraphs 31-32.


27.Effect of Other Terminations of Employment.


(a)General Termination. If a Participant's employment with the Corporation is
terminated for any reason, whether voluntary, involuntary, or for Cause, other
than those terminations described in Paragraphs 25-26 above or in Paragraph
27(b) below, then his or her outstanding Performance Share Awards shall be
canceled and all of the Participant's rights under any such award shall
terminate as of the effective date of the termination of such employment.


(b)Pre-Payment Termination. If, after the end of a Performance Period and before
the date of payment of any final award, a Participant's employment is
terminated, whether voluntarily or involuntarily for any reason other than for
Cause, the Participant shall be entitled to receive on the payment date the
payment that the Participant would have earned had the Participant continued to
be an employee of the Corporation as of the payment date, subject to the
satisfaction of the applicable Performance Targets and certification by the
Committee of the attainment of such performance targets and the amount of the
payment to the extent required by Paragraphs 31-32.


F.
PERFORMANCE CRITERIA



28.Section 162(m) Awards. The Committee may, but is not required to, designate
Awards to Covered Executives as subject to the requirements of Code
Section 162(m), in which case the provisions of such Awards shall be intended to
conform with all provisions of Code Section 162(m) to the extent necessary to
allow the Corporation to claim a Federal income tax deduction for the Awards as
“qualified performance based compensation.” The Committee retains the sole
discretion to grant Awards to Covered Executives and other Participants that do
not so qualify and to determine the terms and conditions of such Awards,
including any performance-based vesting conditions, that shall apply to such
Awards.


29.Establishment of Performance Targets. The Committee may, in its sole
discretion, grant an Award under the Plan conditional upon the satisfaction of
objective pre-established Performance Targets based on specified Performance
Criteria during a Performance Period. The Performance Period for Cash
Performance Awards and Performance Shares shall be not less than three (3) full
fiscal years of the Corporation, including the year in which an Award is made
and may be shorter in the case of other Awards but not less than one full fiscal
year. Any Performance Targets established by the Committee shall include one or
more objective formulas or standards for determining the level or levels of
achievement of the Performance Targets that must be achieved in order for
payment to be made with respect to an Award (and any related Dividend
Equivalents), and the amount of the Award (and any Dividend Equivalents) payable
to a Participant if the Performance Targets are satisfied in whole or in part or
exceeded. The Performance Targets may be fixed by the Committee for the
Corporation as a whole or for a subsidiary, division, Affiliate, business
segment, or business unit, depending on the Committee's judgment as to what is
appropriate, and shall be set by the Committee not later than the earlier of the
90th day after the commencement of the period of services to which the
Performance Period relates or by the time 25% of such period of services has
elapsed, in either case, provided that the outcome of the Performance Targets is
substantially uncertain at the time the Performance Targets are established. The
Performance Targets with respect to a Performance Period need not be the same
for all Participants. Performance measures and Performance Targets may differ
from Participant to Participant and from Award to Award.


30.Performance Criteria. Performance Targets shall be based on at least one or
more of the Performance Criteria listed on Exhibit A hereto that the Committee
deems appropriate, as they apply to the Corporation as a whole or to a
subsidiary, a division, Affiliate, business segment, or business unit thereof.


31.Approval and Certification. Promptly after the close of a Performance Period,
the Committee shall certify in writing the extent to which the Performance
Targets have been met and shall determine on that basis the amount payable to
Participant in respect of an Award. The Committee shall have the discretion to
approve proportional or adjusted Awards under the Plan to

12

--------------------------------------------------------------------------------




address situations where a Participant who is a Covered Executive joined the
Corporation or an Affiliate, or transferred or is promoted within the
Corporation or an Affiliate, during a Performance Period, but only to the extent
that such discretion would not cause an Award intended to qualify as “qualified
performance based compensation” to fail to so qualify. The Committee may, in its
sole discretion, elect to make a payment under an Award to a Disabled
Participant or to the Participant's estate (or to legatees or distributees, as
the case may be, of the Participant's estate) in the case of death or upon a
Change in Control, without regard to actual attainment of the Performance
Targets (or the Committee's certification thereof), but only to the extent that
such discretion would not cause another Award intended to qualify as “qualified
performance based compensation” to fail to so qualify.


32.Committee Discretion.


(a)Negative Discretion. The Committee shall have the discretion to decrease the
amount payable under any Award made under the Plan upon attainment of a
Performance Target. The Committee shall also have the discretion to decrease or
increase the amount payable upon attainment of the Performance Target to take
into account the effect on an Award of any unusual, non-recurring circumstance,
extraordinary items, change in accounting methods, or other factors to the
extent provided in Exhibit A hereto, but only to the extent that such discretion
would not cause an Award intended to qualify as “qualified performance based
compensation” to fail to so qualify.


(b)Certification. Except as provided in Paragraph 32(a), (i) the Committee shall
make a payment in respect of an Award intended to qualify as “qualified
performance-based compensation” under Section 162(m) only if the Committee shall
have certified in writing that the applicable performance targets have been
satisfied, and (ii) the Committee shall not increase the amount payable to a
Covered Executive under any Award intended to meet the requirements of
Section 162(m) of the Code. The exercise of discretion by the Committee to
decrease any Award payable to a Participant shall not result in an increase in
the amount payable to a Covered Executive under any Award intended to meet the
requirements of Section 162(m) of the Code.


(c)Awards to Non-Covered Executives. In its discretion, the Committee may,
either at the time it grants an Award or at any time thereafter, provide for the
positive adjustment of the formula applicable to an Award granted to a
Participant who is not a Covered Executive or an Award to a Covered Executive
that is not intended to qualify as “qualified performance based compensation” to
reflect such Participant's individual performance in his or her position with
the Corporation or an Affiliate or such other factors as the Committee may
determine.


G.
NON-EMPLOYEE DIRECTORS

 
33.Non-Employee Director Compensation. The Board shall determine from time to
time the amount and form of compensation to be paid to Non-Employee Directors
for serving as a member of the Board. The percentage of Non-Employee Directors'
compensation to be paid in cash, Directors' Shares, or in other forms of
compensation shall be determined by the Board from time to time. The number of
shares of Common Stock that may be granted to any Non-Employee Director each
year shall not exceed 10,000 shares of Common Stock. In addition to the annual
compensation of Non-Employee Directors, the Board may also authorize one-time
grants of Directors' Shares to Non-Employee Directors, or to an individual upon
joining the Board, on such terms as it shall deem appropriate.


34.Directors' Shares. Except as otherwise provided in Paragraph 35, each
Director who is a Non-Employee Director on November 15 of each calendar year
shall be issued on November 15 of that year (or the first trading day thereafter
if November 15 is not a trading day on the principal exchange on which the
Common Stock then regularly trades) that number of Directors' Shares as shall
have been determined by the Board for that year. The number of shares of Common
Stock to be awarded to a Non-Employee Director shall be determined by dividing
the dollar amount of annual compensation to be paid in shares by the Fair Market
Value of the Common Stock on the date of grant. Any individual who serves as a
Non-Employee Director during a calendar year but ceases to be a Director prior
to November 15 of such year shall be issued a pro rata number of Directors'
Shares based on the number of full and partial months that the individual served
as a Director for that year and the amount of compensation to be paid in
Directors Shares as determined by the Board for that year, with such shares to
be issued as of, and the number of such shares to be determined on the basis of
the Fair Market Value of the Common Stock on, the date he or she ceases to be a
Director (or if such date is not a trading date, the next such trading day on
the principal exchange on which the Common Stock then regularly trades);
provided that the Board may determine that any Non-Employee Director removed for
cause (as determined by the Board) at any time during any calendar year shall
forfeit the right to receive Directors' Shares for that year.



13

--------------------------------------------------------------------------------




35.Deferred Stock Units. A Non-Employee Director may elect to defer receipt of
his or her Directors' Shares in accordance with such procedures as may from time
to time be prescribed by the Committee. A deferral election shall be valid only
if it is delivered prior to the first day of the calendar year in which the
services giving rise to the Directors' Shares are to be performed (or such other
date as the Committee may determine for the year in which an individual first
becomes a Non-Employee Director). A Participant's deferral election shall become
irrevocable as of the last date the deferral could be delivered or such earlier
date as may be established by the Committee. A Non-Employee Director may revoke
or change a deferral election at any time prior to the date the election becomes
irrevocable, subject to such restrictions as the Committee may establish from
time to time. Any such revocation or change shall be in a form and manner
determined by the Committee. A Non-Employee Director's deferral election shall
remain in effect and will apply to Directors' Shares in subsequent years unless
and until the Director timely revokes the deferral election in accordance with
such procedures as the Committee shall determine. The Committee may adopt
procedures for the extension of any deferral period. If a valid deferral
election is filed by a Non-Employee Director, Deferred Stock Units shall be
credited as a bookkeeping entry in the name of the Non-Employee Director to an
account maintained by the Corporation on the basis of one Deferred Stock Unit
for each Directors' Share deferred. No shares of Common Stock shall be issued to
the Non-Employee Director in respect of Deferred Stock Units at the time such
shares would be issued absent such deferral. Shares of Common Stock shall be
issuable to the Non-Employee Director in a lump sum upon the termination of
services as a Non-Employee Director (but only if such termination constitutes a
separation from service within the meaning of Code Section 409A, if applicable)
or, if earlier, a specified date elected by the Non-Employee Director at the
time of the deferral election. Dividend Equivalents shall be credited on
Deferred Stock Units and distributed at the same time that shares of Common
Stock are delivered to a Non-Employee Director in settlement of the Deferred
Stock Units.


36.Delivery of Shares. Shares of Common Stock shall be issued to a Non-Employee
Director at the time Directors' Shares are paid or Deferred Stock Units are
settled by a issuing a stock certificate, or making an appropriate entry in the
Corporation's shareholder records, in the name of the Non-Employee Director,
evidencing such share payment. Each stock certificate will bear an appropriate
legend with respect to any restrictions on transferability, if applicable. A
Non-Employee Director shall not have any rights of a stockholder with respect to
Directors' Shares or Deferred Stock Units until such shares of Common Stock are
issued and then only from the date of issuance of such shares. No adjustments
shall be made for dividends, distributions or other rights for which the record
date is prior to the date of issuance of the shares. No fractional shares shall
be issued as Directors' Shares. The Committee may round the number of shares of
Common Stock to be delivered to the nearest whole share.


H.
CHANGE IN CONTROL

 
37.Change in Control. Each Participant who is an employee of the Corporation or
an Affiliate, upon acceptance of an Award under the Plan, and as a condition to
such Award, shall be deemed to have agreed that, in the event any “Person” (as
defined below) begins a tender or exchange offer, circulates a proxy to
shareholders, or takes other steps seeking to effect a “Change in Control” of
the Corporation (as defined below), such Participant will not voluntarily
terminate his or her employment with the Corporation or with an Affiliate of the
Corporation, as the case may be, and, unless terminated by the Corporation or
such Affiliate, will continue to render services to the Corporation or such
Affiliate until such Person has abandoned, terminated or succeeded in such
efforts to effect a Change in Control.


(a)In the event a Change in Control occurs and, within eighteen (18) months
following the date of the Change in Control, (i) a Participant experiences an
involuntary termination of employment (other than for Cause, death or
Disability) such that he or she is no longer in the employ of the Corporation or
an Affiliate, or (ii) an event or condition that constitutes “Good Reason”
occurs and the Participant subsequently resigns for Good Reason within the time
limits set forth in Paragraph 37(h)(iv) below pursuant to a resignation that
meets the requirements set forth in Paragraph 37(h)(iv) below:


(i)all Options and SSARs to purchase or acquire shares of Common Stock of the
Corporation shall immediately vest on the date of such termination of employment
and become exercisable in accordance with the terms of the appropriate Option or
SSAR Award Agreement;


(ii)all outstanding Restrictions, including any Performance Targets, with
respect to any Restricted Stock or Restricted Stock Unit Award or any other
Award shall immediately vest or expire on the date of such termination of
employment and be deemed to have been satisfied or earned “at target” as if the
Performance Targets (if any) have been achieved, and such Award shall become
immediately due and payable on the date of such termination of employment; and


(iii)all Cash Performance Awards and Performance Share Awards outstanding shall
be deemed to have been earned at “target” as if the Performance Targets have
been achieved, and such Awards shall immediately vest and become immediately due
and payable on the date of such termination of employment.

14

--------------------------------------------------------------------------------






(b)In the event a Change in Control occurs and a Participant's outstanding
Awards are (i) impaired in value or rights, as determined solely in the
discretionary judgment of the “Continuing Directors” (as defined below),
(ii) not assumed by a successor corporation or an affiliate therof or, (iii) not
replaced with an award or grant that, solely in the discretionary judgment of
the Continuing Directors, preserves the existing value of the outstanding Awards
at the time of the Change of Control:


(i)all Options and SSARs to purchase or acquire shares of Common Stock of the
Corporation shall immediately vest on the date of such Change in Control and
become exercisable in accordance with the terms of the appropriate Option or
SSAR Award Agreement;


(ii)all outstanding Restrictions, including any Performance Targets, with
respect to any Options, SSARs, Restricted Stock or Restricted Stock Unit Awards
shall immediately vest or expire on the date of such Change in Control and be
deemed to have been satisfied or earned “at target” as if the Performance
Targets (if any) have been achieved, and such Award shall become immediately due
and payable on the date of such Change in Control;


(iii)Cash Performance Awards and Performance Share Awards outstanding shall
immediately vest and become immediately due and payable on the date of such
Change in Control as follows:


(A)the Performance Period of all Cash Performance Awards and Performance Share
Awards outstanding shall terminate on the last day of the month prior to the
month in which the Change in Control occurs;


(B)the Participant shall be entitled to a cash or stock payment the amount of
which shall be determined in accordance with the terms and conditions of the
Plan and the appropriate Cash Performance Award Agreement and Performance Share
Award Agreement, which amount shall be multiplied by a fraction, the numerator
of which is the number of months in the Performance Period that has passed prior
to the Change in Control (as determined in accordance with clause (iii)(A)
above) and the denominator of which is the total number of months in the
original Performance Period; and


(C)the Continuing Directors shall promptly determine whether the Participant is
entitled to any Cash Performance Award or Performance Share Award, and any such
Award payable shall be paid to the Participant promptly but in no event more
than five (5) days after a Change in Control;


(c)The Continuing Directors shall have the sole and complete authority and
discretion to decide any questions concerning the application, interpretation or
scope of any of the terms and conditions of any Award or participation under the
Plan in connection with a Change in Control, and their decisions shall be
binding and conclusive upon all interested parties; and


(d)Other than as set forth above, the terms and conditions of all Awards shall
remain unchanged.


(e)Notwithstanding the provisions of this Paragraph 37, the Committee may, in
its discretion, take such other action with respect to Awards in connection with
a Change in Control as it shall determine to be appropriate.


(f)If a change in the ownership or effective control of the Corporation or in
the ownership of a substantial portion of the assets of the Corporation occurs
(as defined in Section 409A of the Code), Deferred Stock Units shall be settled
on the date of such Change in Control by the delivery of shares of Common Stock.


(g)A “Change in Control” shall be deemed to have taken place upon the occurrence
of any of the following events (capitalized terms are defined below):


(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of either the then outstanding shares
of Common Stock of the Corporation or the combined voting power of the
Corporation's then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or

15

--------------------------------------------------------------------------------






(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 1, 2012,
constituted the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation's shareholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors in office
at the time of such approval or recommendation who either were directors on
January 1, 2012 or whose appointment, election or nomination for election was
previously so approved or recommended; or


(iii)there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary of the Corporation with any other corporation,
other than (A) any such merger or consolidation after the consummation of which
the voting securities of the Corporation outstanding immediately prior to such
merger or consolidation continue to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) any such
merger or consolidation effected to implement a recapitalization of the
Corporation (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Corporation (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Corporation or its Affiliates) representing 20% or
more of either the then outstanding shares of Common Stock of the Corporation or
the combined voting power of the Corporation's then outstanding securities; or


(iv)the shareholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation or there is consummated an agreement for the
sale or disposition by the Corporation of all or substantially all of the
Corporation's assets, other than a sale or disposition by the Corporation of all
or substantially all of the Corporation's assets to an entity, at least 50% of
the combined voting power of the voting securities of which are owned by
shareholders of the Corporation in substantially the same proportions as their
ownership of the Corporation immediately prior to such transaction or series of
transactions.


(v)Notwithstanding the foregoing, with respect to an Award that is determined to
be deferred compensation subject to the requirements of Section 409A of the
Code, the Corporation will not make a payment upon the happening of a Change in
Control unless the Corporation is deemed to have undergone a change in the
ownership or effective control of the Corporation or in the ownership of a
substantial portion of the assets of the Corporation (as such terms are defined
in Section 409A of the Code).


(h)For purposes of this Paragraph 37, the following terms shall have the
meanings indicated:


(i) “Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.


(ii) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities that are properly filed on a Form 13-F.


(iii) “Continuing Directors” shall have the meaning ascribed to it in Article
Fourteenth of the Corporation's Certificate of Incorporation.


(iv) “Good Reason” shall mean “Good Reason” due to any one or more of the
following events that occur following a Change in Control, unless the
Participant has consented to such action in writing: (a) a material diminution
of the responsibilities, position and/or title of the Participant compared with
the responsibilities, position and title, respectively, of the Participant prior
to the Change in Control; (b) a relocation of the Participant's principal
business location to an area outside a 25 mile radius of its location preceding
the Change in Control and that requires that the Participant commute an
additional distance of at least 20 miles more than such Participant was required
to commute immediately prior to the Change in Control; or (c) a material
reduction in the Participant's base salary or bonus opportunities; provided,
however, that (i) Good Reason shall not be deemed to exist unless written notice
of termination on account thereof is given by the Participant to the Corporation
no later than sixty (60) days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises; and (ii) if there
exists (without regard to this clause (ii)) an event or condition that
constitutes Good Reason, the Corporation shall have thirty (30) days from the
date notice of such a termination is given to cure such event or condition and,
if the Corporation does so, such event or condition shall not constitute Good
Reason hereunder. The Participant's right to resign from employment for a Good
Reason event or condition shall be waived if the Participant fails to resign
within sixty (60) days following the last day of the Corporation's cure period.
Notwithstanding the foregoing, if a Participant and the Corporation (or any of
its Affiliates) have entered into an employment agreement or other similar
agreement that specifically defines “Good

16

--------------------------------------------------------------------------------




Reason,” then with respect to such Participant, “Good Reason” shall have the
meaning defined in that employment agreement or other agreement.


(v) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Corporation or any of its Affiliates, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the shareholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation.


I.
GENERAL PROVISIONS

 
38.Legal Compliance.


(a)Section 16(b) of the Exchange Act. All elections and transactions under this
Plan by persons subject to Section 16 of the Exchange Act involving shares of
Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3 and the Committee shall interpret and administer these
guidelines in a manner consistent therewith. The Committee may establish and
adopt electronic or other administrative guidelines, designed to facilitate
compliance with Section 16(b) of the Exchange Act, as it may deem necessary or
proper for the administration and operation of this Plan and the transaction of
business hereunder. If an officer or Director (as defined in Rule 16a-1) is
designated by the Committee to receive an Award, any such Award shall be deemed
approved by the Committee and shall be deemed an exempt purchase under Rule
16b-3. Any provisions in this Plan or an Award Agreement inconsistent with Rule
16b-3 shall be inoperative and shall not affect the validity of this Paragraph
38(a). Notwithstanding anything herein to the contrary, if the grant of any
Award or the payment of a share of Common Stock with respect to an Award or any
election with regard thereto results or would result in a violation of
Section 16(b) of the Exchange Act, any such grant, payment or election shall be
deemed to be amended to comply therewith, and to the extent such grant, payment
or election cannot be amended to comply therewith, such grant, payment or
election shall be immediately canceled and the Participant shall not have any
rights thereto.


(b)Section 162(m). If it is the intent of the Corporation that any compensation
income realized in connection with any grant or Award under the Plan constitutes
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code, the Corporation does not intend to be subject to the deduction
limitations of Section 162(m) of the Code. Accordingly, if any provision of the
Plan or any such Award Agreement under the Plan does not comply with the
requirements of Section 162(m) of the Code, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, or to
eliminate such deductibility limitation, and the Participant shall be deemed to
have consented to such construction or amendment.


(c)Securities Laws. The grant of Awards and the issuance of shares of Common
Stock pursuant to any Award shall be subject to compliance with all applicable
requirements of federal, state, and foreign law with respect to such securities
and the requirements of any stock exchange or market system upon which the
Common Stock may then be listed. In addition, no Award may be exercised or
shares issued pursuant to an Award unless (i) a registration statement under the
Securities Act shall at the time of such exercise or issuance be in effect with
respect to the shares issuable pursuant to the Award or (ii) in the opinion of
legal counsel to the Corporation, the shares issuable pursuant to the Award may
be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act. The inability of the
Corporation to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Corporation's legal counsel to be necessary to
the lawful issuance and sale of any shares hereunder shall relieve the
Corporation of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Common Stock, the Corporation may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Corporation.


(d)Registration. The Corporation will stamp stock certificates delivered to the
shareholder with an appropriate legend if the shares of Common Stock are not
registered under the Securities Act, or are otherwise not free to be transferred
by the Participant and will issue appropriate stop-order instructions to the
transfer agent for the Common Stock, if and to the extent such stamping or
instructions may then be required by the Securities Act or by any rule or
regulation of the Securities and Exchange Commission issued pursuant to the
Securities Act.


(e)Blackout Period. Options and SSARs may not be exercised during any period
prohibited by the Corporation's stock trading policies or applicable securities
laws. A Participant may not sell any shares acquired under the Plan during any
period prohibited by the Corporation's stock trading policies.

17

--------------------------------------------------------------------------------






39.Withholding Taxes. The Corporation and its Affiliates shall make arrangements
for the collection of any minimum Federal, State, foreign, or local taxes of any
kind required to be withheld with respect to any transactions effected under the
Plan. The obligations of the Corporation under the Plan shall be conditional on
satisfaction of such withholding obligations. The Corporation shall have no
obligation to deliver shares of Common Stock, to release shares of Common Stock
from an escrow established pursuant to an Award Agreement, or to make any
payment in cash under the Plan until the Corporation's or its Affiliate's tax
withholding obligations have been satisfied by the Participant. The Corporation,
to the extent permitted by law, shall have the right to deduct from any payment
of any kind otherwise due to or with respect to a Participant through payroll
withholding, cash payment or otherwise, including by means of a cashless
exercise of an Option, the minimum amount of such taxes as may be determined by
the Corporation to be required to be withheld by law. The Corporation may, in
its discretion require that all or a portion of such shares be sold to satisfy
the Corporation's withholding obligations under the Plan. The Corporation shall
have the right, but not the obligation, to deduct from the shares of Common
Stock issuable to a Participant upon the exercise or settlement of an Award, or
to accept from the Participant the tender of, a number of whole shares of Common
Stock having a Fair Market Value, as determined by the Corporation, equal to all
or any part of the tax withholding obligations of the Corporation or any
Affiliate.


40.Effect of Recapitalization or Reorganization. The obligations of the
Corporation with respect to any grant or Award under the Plan shall be binding
upon the Corporation, its successors or assigns, including any successor or
resulting corporation either in liquidation or merger of the Corporation into
another corporation owning all the outstanding voting stock of the Corporation
or in any other transaction whether by merger, consolidation or otherwise under
which such succeeding or resulting corporation acquires all or substantially all
the assets of the Corporation and assumes all or substantially all its
obligations, unless Awards are terminated in accordance with Paragraph 37.


41.Employment Rights and Obligations. Neither the making of any grant or Award
under the Plan, nor the provisions related to a Change in Control of the
Corporation or a Person seeking to effect a change in control of the
Corporation, shall alter or otherwise affect the rights of the Corporation to
change any and all the terms and conditions of employment of any Participant
including, but not limited to, the right to terminate such Participant's
employment. Neither this Plan nor the grant of any Award hereunder shall give
any Participant any right with respect to continuance of employment by the
Corporation or any Affiliate, nor shall they be a limitation in any way on the
right of the Corporation or any Affiliate by which an employee is employed to
terminate his or her employment at any time. The provisions of Awards need not
be the same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.


42.Rights as a Stockholder. A Participant shall have no rights as a stockholder
with respect to any shares of Common Stock covered by an Award until the date of
the issuance of such shares (as evidenced by the appropriate entry on the books
of the Corporation or of a duly authorized transfer agent of the Corporation).
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date such shares are issued, except as
provided with respect to Dividend Equivalents or as provided in the Plan or an
Award Agreement.


43.Non-compete.


(a)Non-Competition. The enhanced benefits of any Normal Retirement or Early
Retirement provided to a Participant, unless such benefits are waived in writing
by the Participant, shall be subject to the provisions of this Paragraph 43. Any
Participant who is the beneficiary of any such Normal Retirement or Early
Retirement shall be deemed to have expressly agreed not to engage, directly or
indirectly in any capacity, in any business in which the Corporation or any
Affiliate at which such Participant was employed at any time in the three
(3) years immediately prior to termination of employment was engaged, as the
case may be, in the geographic area in which the Corporation or such Affiliate
actively carried on business at the end of the Participant's employment there,
for the period with respect to which such Normal Retirement or Early Retirement
affords the Participant enhanced benefits, which period shall be, (a) with
respect to Options or SSARs, the additional period allowed the Participant for
the vesting and exercise of Options or SSARs outstanding at termination of
employment, (b) with respect to Restricted Stock or Restricted Stock Unit
Awards, the period remaining after the Participant's termination of employment
until the end of the original Restricted Period for such Award, and (c) with
respect to Cash Performance Awards and Performance Shares Awards granted under
the Plan, the period until the payment date following the end of the last
applicable Performance Period.

18

--------------------------------------------------------------------------------






(b)Breach. In the event that a Participant shall fail to comply with the
provisions of this Paragraph 43, the Normal Retirement or Early Retirement shall
be automatically rescinded and the Participant shall forfeit the enhanced
benefits referred to above and shall return to the Corporation the economic
value theretofore realized by reason of such benefits as determined by the
Committee. If the provisions of this Paragraph 43 or the corresponding
provisions of an Award shall be unenforceable as to any Participant, the
Committee may rescind the benefits of any such Early Retirement with respect to
such Participant.


(c)Other Termination. The Committee may, in its discretion, adopt such other
non-competition restrictions applicable to Awards as it deems appropriate from
time to time.


(d)Revision. If any provision of this Paragraph 43 or the corresponding
provisions of an Award is determined by a court to be unenforceable because of
its scope in terms of geographic area or duration in time or otherwise, the
Corporation and the Participant agree that the court making such determination
is specifically authorized to reduce the duration and/or geographical area
and/or other scope of such provision and, in its reduced form, such provision
shall then be enforceable; and in every case the remainder of this Paragraph 43,
or the corresponding provisions of an Award, shall not be affected thereby and
shall remain valid and enforceable, as if such affected provision were not
contained herein or therein.


44.Claw-back. Awards shall be subject to such clawback requirements and policies
as may be required by applicable laws or Dover policies as in effect from time
to time.


45.Amendment. Except as expressly provided in the next sentence and Paragraph
46, the Board may amend the Plan in any manner it deems necessary or appropriate
(including any of the terms, conditions or definitions contained herein), or
terminate the Plan at any time; provided, however, that any such termination
will not affect the validity of any Awards previously made under the Plan.
Without the approval of the Corporation's shareholders, the Board cannot:
(a) increase the maximum number of shares covered by the Plan or change the
class of employees eligible to receive any Awards; (b) extend beyond 120 months
from the date of the grant the period within which an Option or SSAR may be
exercised; (c) make any other amendment to the Plan that would constitute a
modification, revision or amendment requiring shareholder approval pursuant to
any applicable law or regulation or rule of the principal exchange on which the
Corporation's shares are traded, or (d) change the class of persons eligible to
receive ISOs.


46.No Repricing Without Shareholder Approval. Without the approval of the
Corporation's shareholders, the Board cannot approve either (i) the cancellation
of outstanding Options or SSARs in exchange for cash or the grant in
substitution therefor of new Awards having a lower exercise or base price or
(ii) the amendment of outstanding Options or SSARs to reduce the exercise price
or base price thereof, except as provided in Paragraph 37 with respect to a
Change in Control. This limitation shall not be construed to apply to “issuing
or assuming an Option in a transaction to which Section 424(a) applies,” within
the meaning of Section 424 of the Code.


47.Unfunded Plan. This Plan is intended to constitute an “unfunded” plan for
incentive and deferred compensation. With respect to any payments as to which a
Participant has a fixed and vested interest but that are not yet made to a
Participant by the Corporation, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Corporation.


48.Other Plans. Nothing contained in this Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.


49.Other Benefits. No Award payment under this Plan shall be deemed compensation
for purposes of computing benefits under any retirement plan of the Corporation
or its Affiliates nor affect any benefits under any other benefit plan now or
subsequently in effect under which the availability or amount of benefits is
related to the level of compensation.


50.Death/Disability. Subject to local laws and procedures, the Committee may
request appropriate written documentation from a trustee or other legal
representative, court, or similar legal body, regarding any benefit under the
Plan to which the Participant is entitled in the event of such Participant's
death before such representative shall be entitled to act on behalf of the
Participant and before a beneficiary receives any or all of such benefit. The
Committee may also require any person seeking payment of benefits upon a
Participant's Disability to furnish proof of such Disability.


51.Successors and Assigns. This Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.

19

--------------------------------------------------------------------------------






52.Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.


53.Section 409A.


(a)General. To the extent that the Committee determines that any Award granted
under the Plan is, or may reasonably be, subject to Section 409A of the Code,
the Award Agreement evidencing such Award shall incorporate the terms and
conditions necessary to avoid the adverse consequences described in
Section 409A(a)(1) of the Code (or any similar provision). To the extent
applicable and permitted by law, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A and other interpretive guidance
issued thereunder, including without limitation any other guidance that may be
issued or amended after the date of grant of any Award hereunder.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award is, or may reasonably be, subject to
Section 409A and related Department of Treasury guidance (including such
Department of Treasury guidance issued from time to time), the Committee may,
without the Participant's consent, adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(A) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (B) comply with
the requirements of Section 409A and related Department of Treasury guidance.
Where applicable, the requirement that Awards constituting deferred compensation
under Section 409A that are payable upon termination of a Participant's
employment or services as a Director not be paid prior to the Participant's
“separation from service” within the meaning of Section 409A are incorporated
herein.


(b)Specified Employees. In addition, and except as otherwise set forth in the
applicable Award Agreement, if the Corporation determines that any Award granted
under this Plan constitutes, or may reasonably constitute, “deferred
compensation” under Section 409A and the Participant is a “specified employee”
of the Corporation at the relevant date, as such term is defined in
Section 409A(a)(2)(B)(i), then any payment or benefit resulting from such Award
will be delayed until the first day of the seventh month following the
Participant's “separation from service” with the Corporation or its Affiliates
within the meaning of Section 409A (or following the date of Participant's death
if earlier), with all payments or benefits due thereafter occurring in
accordance with the original schedule.
 
(c)No Liability. Notwithstanding anything to the contrary contained herein,
neither the Corporation nor any of its Affiliates shall be responsible for, or
required to reimburse or otherwise make any Participant whole for, any tax or
penalty imposed on, or losses incurred by, any Participant that arises in
connection with the potential or actual application of Section 409A to any Award
granted hereunder.


54.Governing Law. The Plan and all Awards made hereunder shall be governed by
and interpreted in accordance with the laws of the State of Illinois (regardless
of the law that might otherwise govern under applicable Illinois principles of
conflict of laws).


55.Effective Date and Termination Date of Plan. This Plan was adopted by the
Board on February 29, 2012 and became effective on May 3, 2012, the date it was
approved by the shareholders of the Corporation in accordance with the
requirements of the Corporation's Certificate of Incorporation and the laws of
the State of Delaware. The Plan will terminate on May 3, 2022. No Award shall be
granted pursuant to this Plan on or after  May 3, 2022 (the tenth anniversary of
the date this Plan was approved by the shareholders of the Corporation), but
Awards granted prior to such tenth anniversary may extend beyond that date.


Exhibit A to the Dover 2012 Corporation Equity and Cash Incentive Plan
Performance Criteria
Any Performance Targets established for purposes of conditioning the grant of an
Award based on performance or the vesting of performance-based Awards, and that
are intended to comply with Section 162(m) of the Code, shall be based on one or
more of the following Performance Criteria either individually, alternatively,
or in any combination applied either to the Corporation, as a whole or to a
subsidiary, a division, Affiliate, business segment, or any business unit
thereof, individually, alternatively, or in any combination, and measured either
annually or cumulatively over a period of years, or on an absolute basis or
relative to previous year's results or to a designated comparison group, in
either case as specified by the Committee in the Award: (i) the attainment of
certain target levels of, or a specified percentage increase in, revenues,
income before income taxes and extraordinary items, income or net income,
earnings before income tax, earnings before interest, taxes, depreciation and
amortization, or a combination of any or all of the foregoing; (ii) the
attainment of certain target levels of, or a percentage

20

--------------------------------------------------------------------------------




increase in, after-tax or pre-tax profits including, without limitation, that
attributable to continuing and/or other operations; (iii) the attainment of
certain target levels of, or a specified increase in, operational cash flow;
(iv) the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion of
the Corporation's or an Affiliate's bank debt or other long-term or short-term
public or private debt or other similar financial obligations of the Corporation
or Affiliate, which may be calculated net of such cash balances and/or other
offsets and adjustments as may be established by the Committee; (v) the
attainment of a specified percentage increase in earnings per share or earnings
per share from continuing operations; (vi) the attainment of certain target
levels of, or a specified increase in, return on capital employed or return on
invested capital or operating revenue; (vii) the attainment of certain target
levels of, or a percentage increase in, after-tax or pre-tax return on
stockholders' equity; (viii) the attainment of certain target levels of, or a
specified increase in, economic value added targets based on a cash flow return
on investment formula; (ix) the attainment of certain target levels in the fair
market value of the shares of the Corporation's Common Stock; (x) market segment
share; (xi) product release schedules; (xii) new product innovation;
(xiii) product or other cost reductions; (xiv) brand recognition or acceptance;
(xv) product ship targets; (xvi) customer satisfaction; (xvii) total shareholder
return; (xviii) return on assets or net assets; (xix) assets, operating margin
or profit margin; and (xx) the growth in the value of an investment in the
Corporation's Common Stock assuming the reinvestment of dividends.
To the extent permitted under Code Section 162(m), but only to the extent
permitted under Code Section 162(m) (including, without limitation, compliance
with any requirements for stockholder approval), the Committee may provide that,
in measuring achievement of Performance Targets, adjustments shall be made for
the following:
 
(i)
to exclude restructuring and/or other nonrecurring charges;
 
 
 
 
(ii)
to exclude exchange rate effects, as applicable, for non-US. dollar denominated
net sales and operating earnings;
 
 
 
 
(iii)
to exclude the effects of changes to generally accepted accounting principles
required by the Financial Accounting Standards Board;
 
 
 
 
(iv)
to exclude the effects of any statutory adjustments to corporate tax rates;
 
 
 
 
(v)
to exclude the effects of any “extraordinary items” as determined under
generally accepted accounting principles or any acquisition or divestiture;
 
 
 
 
(vi)
to exclude any other unusual, non-recurring gain or loss or other extraordinary
item;
 
 
 
 
(vii)
to respond to, or in anticipation of, any unusual or extraordinary corporate
item, transaction, event or development;
 
 
 
 
(viii)
to respond to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions;
 
 
 
 
(ix)
to exclude the dilutive effects of acquisitions or joint ventures;
 
 
 
 
(x)
to assume that any business divested by the Corporation achieved performance
objectives at targeted levels during the balance of a Performance Period
following such divestiture;
 
 
 
 
(xi)
to exclude the effect of any change in the outstanding shares of Common Stock by
reason of any stock dividend or split, stock repurchase, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
shares or other similar corporate change, or any distributions to common
shareholders other than regular cash dividends;
 
 
 
 
(xii)
to reflect a corporate transaction, such as a merger, consolidation, separation
(including a spinoff or other distribution of stock or property by a
corporation), or reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code); and
 
 
 
 
(xiii)
to reflect any partial or complete corporate liquidation.


21